internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-102132-03 cc psi date date legend company state shareholders lp plr-102132-03 llc a b c d e f g h dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code according to the information submitted company was incorporated in state on a company filed an election under sec_1362 to be treated as an s_corporation effective as of b company currently has seven shareholders shareholders on c one of company’s former shareholders transferred d shares of company stock to lp an ineligible shareholder taxable as a partnership lp is owned equally by four of the current shareholders as a consequence of the transfer company’s s_corporation_election terminated on c the date of the transfer of company stock to lp in addition on e two other current shareholders husband and wife each transferred f shares of company stock to their respective grantor trusts the grantor trusts in turn contributed the stock to llc an ineligible shareholder the termination of company’s s election was discovered shortly thereafter by company’s accounting firm to correct the terminating event lp distributed its shares of company stock to lp’s partners on g and llc distributed its shares of company stock to llc’s members on h plr-102132-03 company represents that the termination of its s_corporation_election was inadvertent and unintended in addition company and its shareholders agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that company's s_corporation_election was terminated on c when shares of company's stock were first transferred to an ineligible shareholder lp we further conclude that this termination was inadvertent within the meaning of sec_1362 consequently under the provisions of sec_1362 company will be treated as an s_corporation from c to h and thereafter provided that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 accordingly company’s shareholders during this period must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to the shareholders under sec_1368 also during this period from c to h the plr-102132-03 shares of company stock held by lp and llc must be treated as owned by their respective partners and members if company or any of company's shareholders fail to treat company as described above this ruling will be null and void except as specifically ruled above we express or imply no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion on whether company is otherwise qualified to be an s_corporation pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
